Order entered January 15, 2015.




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01237-CV

                             MICHAEL BLOOM, Appellant

                                           V.

                            SANDRA M. SWANGO, Appellee

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-01380-3

                                        ORDER
             Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s December 30, 2014, motion to reconsider motion for stay and/or

writ of prohibition.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE